                                                                                                      Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
     Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 1 of 19 PageID #: 5
                                                                                  2022-CC10386

                          IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                    STATE OF MISSOURI

CINDY LAUB,                                      )
                                                 )
         Plaintiff,                              )         Cause No. __________________
                                                 )
v.                                               )         Division No. ___
                                                 )
ALLSTAFF TECHNICAL
SOLUTIONS, INC.,                                 )
Serve: Rebekah Barr                              )
       3066 Mercer University Drive              )
       Suite 300                                 )
       Atlanta, GA 30341                         )         Jury Trial Demanded
                                                 )
LEIDOS, INC.,                                    )
Serve: CT Corporation System                     )
       120 South Central Avenue                  )
       Clayton, MO 63105                         )
                                                 )
         Defendants.                             )


                                    PETITION FOR DAMAGES

         COMES NOW Plaintiff and for her Petition for Damages against Defendants states:

                                            Nature of Action

         1.      This action is brought pursuant to the Age Discrimination in Employment Act

(“ADEA”) and Title VII of the Civil Rights of 1964.

                                                 Parties

         2.      Plaintiff is an adult female citizen of the State of Illinois.

         3.      Defendant Allstaff Technical Solutions, Inc. (“Allstaff”) is a corporation

organized under the laws of the State of Mississippi.

         4.      Defendant Allstaff, among other things, provides technical consulting and staffing

services to federal government contractors.




                                                     1
                                                                                  EXHIBIT A
                                                                                                       Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
  Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 2 of 19 PageID #: 6




       5.      Defendant Leidos, Inc. (“Leidos”) is a corporation organized under the laws of the

State of Delaware.

       6.      Defendant Leidos is a defense, aviation, information technology, and biomedical

research company that works extensively with the federal government.

       7.      At all times relevant to this lawsuit, Defendants were employers within the

meaning of the ADEA and Title VII.

       8.      At all times relevant to this lawsuit, Defendants Allstaff and Leidos were co-

employers of Plaintiff.

       9.      Alternatively, at all times relevant to this lawsuit, Defendant Allstaff was

Plaintiff’s employer.

       10.     Alternatively, at all time relevant to this lawsuit, Defendant Leidos was Plaintiff’s

employer.

                                     Procedural Prerequisites

       11.     Plaintiff timely submitted a charge of discrimination with the Equal Employment

Opportunity Commission (EEOC) against Defendant Allstaff, and on or about September 1,

2020, the EEOC issued its Dismissal and Notice of Rights with regard to Defendant Allstaff, and

Plaintiff instituted this action within 90 days of her receipt thereof.

       12.     Plaintiff timely submitted a charge of discrimination with the Equal Employment

Opportunity Commission (EEOC) against Defendant Leidos, and on or about September 1, 2020,

the EEOC issued its Dismissal and Notice of Rights with regard to Defendant Leidos, and

Plaintiff instituted this action within 90 days of her receipt thereof.

                                        Factual Allegations

       13.     Plaintiff was born on December 18, 1962.




                                                   2
                                                                                EXHIBIT A
                                                                                                   Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
 Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 3 of 19 PageID #: 7




       14.     Plaintiff worked as a PC Tech with the St. Louis District of the Army Corps of

Engineers.

       15.     Plaintiff did not work directly for the Army Corps of Engineers, and instead was

employed through contractors.

       16.     In June 2018 (or thereabouts), the Army Corps of Engineers Information

Technology contract (ACE-IT) was awarded to Leidos.

       17.     Leidos then subcontracted with Allstaff such that all PC Techs at the St. Louis

District became employed by Leidos and/or Allstaff.

       18.     When Leidos took over the ACE-IT, there were only two PC Techs, Plaintiff and

William Patient.

       19.     Patient was 61 years old.

       20.     Several additional PC Techs were hired, all of which were younger than Plaintiff

and Patient.

       21.     In addition, the additional PC Techs that were hired were male.

       22.     On or about October 19, 2018, Plaintiff and Patient were summoned to a meeting

with two of their superiors, Bruce Bower and James Kot.

       23.     During this meeting, Bower and Kot told Plaintiff and Patient they were too old

and that they wanted younger and more energetic techs.

       24.     Plaintiff was shocked by this, and as such Plaintiff reported it to her superior.

       25.     On or about January 28, 2019, Plaintiff was terminated for false and pretextual

reasons.

       26.     Patient was subsequently terminated as well.

                            Count I (Age Discrimination) - Allstaff




                                                 3
                                                                                  EXHIBIT A
                                                                                                     Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
  Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 4 of 19 PageID #: 8




         27.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

         28.   Plaintiff was born on December 18, 1962 and therefore is a member of a protected

group.

         29.   Because of her age, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, including termination.

         30.   Plaintiff’s age was a motivating factor in Defendant’s adverse decision against

Plaintiff.

         31.   Plaintiff was damaged as a result of the adverse employment action taken against

her.

         32.   Defendant engaged in intentional discrimination and did so with malice or

reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendant discriminated against Plaintiff without just cause or excuse.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant Allstaff

for damages in excess of $25,000, including both actual and punitive damages, for the costs

incurred herein and expended, for attorneys’ fees, and for such other and further relief as the

Court deems just under the circumstances.

                          Count II (Gender Discrimination) - Allstaff

         33.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

         34.   Plaintiff is female, and therefore is a member of a protected group.




                                                 4
                                                                                   EXHIBIT A
                                                                                                     Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
  Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 5 of 19 PageID #: 9




        35.    Because of her gender, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, including termination.

        36.    Plaintiff’s gender was a motivating factor in Defendant’s adverse decision against

Plaintiff.

        37.    Plaintiff was damaged as a result of the adverse employment action taken against

her.

        38.    Defendant engaged in intentional discrimination and did so with malice or

reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendant discriminated against Plaintiff without just cause or excuse.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant Allstaff

for damages in excess of $25,000, including both actual and punitive damages, for the costs

incurred herein and expended, for attorneys’ fees, and for such other and further relief as the

Court deems just under the circumstances.

                                Count III (Retaliation) - Allstaff

        39.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        40.    Plaintiff opposed discrimination when she reported the discriminatory comments

made towards her to her superior.

        41.    Plaintiff reasonably believed she was being discriminated against.

        42.    Because of her opposition to discrimination, Plaintiff was retaliated against and

suffered adverse employment action by Defendant, including termination.




                                                 5
                                                                                   EXHIBIT A
                                                                                                     Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
 Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 6 of 19 PageID #: 10




         43.   Plaintiff’s opposition to discrimination was a motivating factor in Defendant’s

adverse decision against Plaintiff.

         44.   Plaintiff was damaged as a result of the adverse employment action taken against

her.

         45.   Defendant engaged in intentional retaliation and did so with malice or reckless

indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendant retaliated against Plaintiff without just cause or excuse.

         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant Allstaff

for damages in excess of $25,000, including both actual and punitive damages, for the costs

incurred herein and expended, for attorneys’ fees, and for such other and further relief as the

Court deems just under the circumstances.

                            Count IV (Age Discrimination) - Leidos

         46.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

         47.   Plaintiff was born on December 18, 1962 and therefore is a member of a protected

group.

         48.   Because of her age, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, including termination.

         49.   Plaintiff’s age was a motivating factor in Defendant’s adverse decision against

Plaintiff.

         50.   Plaintiff was damaged as a result of the adverse employment action taken against

her.




                                                 6
                                                                                   EXHIBIT A
                                                                                                     Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
 Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 7 of 19 PageID #: 11




        51.    Defendant engaged in intentional discrimination and did so with malice or

reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendant discriminated against Plaintiff without just cause or excuse.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant Leidos

for damages in excess of $25,000, including both actual and punitive damages, for the costs

incurred herein and expended, for attorneys’ fees, and for such other and further relief as the

Court deems just under the circumstances.

                           Count V (Gender Discrimination) - Leidos

        52.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        53.    Plaintiff is female, and therefore is a member of a protected group.

        54.    Because of her gender, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, including termination.

        55.    Plaintiff’s gender was a motivating factor in Defendant’s adverse decision against

Plaintiff.

        56.    Plaintiff was damaged as a result of the adverse employment action taken against

her.

        57.    Defendant engaged in intentional discrimination and did so with malice or

reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendant discriminated against Plaintiff without just cause or excuse.




                                                 7
                                                                                   EXHIBIT A
                                                                                                     Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
 Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 8 of 19 PageID #: 12




       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant Leidos

for damages in excess of $25,000, including both actual and punitive damages, for the costs

incurred herein and expended, for attorneys’ fees, and for such other and further relief as the

Court deems just under the circumstances.

                                 Count VI (Retaliation) - Leidos

       58.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       59.     Plaintiff opposed discrimination when she reported the discriminatory comments

made towards her to her superior.

       60.     Plaintiff reasonably believed she was being discriminated against.

       61.     Because of her opposition to discrimination, Plaintiff was retaliated against and

suffered adverse employment action by Defendant, including termination.

       62.     Plaintiff was damaged as a result of the adverse employment action taken against

her.

       63.     Defendant engaged in intentional retaliation and did so with malice or reckless

indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was

outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that

Defendant retaliated against Plaintiff without just cause or excuse.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant Leidos

for damages in excess of $25,000, including both actual and punitive damages, for the costs

incurred herein and expended, for attorneys’ fees, and for such other and further relief as the

Court deems just under the circumstances.




                                                 8
                                                                                   EXHIBIT A
                                                                                 Electronically Filed - City of St. Louis - November 25, 2020 - 09:53 AM
Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 9 of 19 PageID #: 13




                                   Respectfully submitted,

                                   PONDER ZIMMERMANN LLC

                                   By       /s/ Douglas Ponder
                                        Douglas Ponder, #54968
                                        dbp@ponderzimmermann.com
                                        Jaclyn M. Zimmermann, #57814
                                        jmz@ponderzimmermann.com
                                        20 South Sarah Street
                                        St. Louis, MO 63108
                                        Phone:     314-272-2621
                                        FAX:        314-272-2713
                                        Attorneys for Plaintiff




                                        9
                                                                 EXHIBIT A
           Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 10 of 19 PageID #: 14

              IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                          Case Number: 2022-CC10386
 REX M BURLISON
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 CINDY LAUB                                                  DOUGLAS BRIAN PONDER
                                                             20 SOUTH SARAH ST
                                                       vs.   ST LOUIS, MO 63108
 Defendant/Respondent:                                       Court Address:                                           (Date File Stamp)
 ALLSTAFF TECHNICAL SOLUTIONS INC.                           CIVIL COURTS BUILDING
 Nature of Suit:                                             10 N TUCKER BLVD
 CC Employmnt Discrmntn 213.111                              SAINT LOUIS, MO 63101
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:     ALLSTAFF TECHNICAL SOLUTIONS INC.
                                Alias:
  REBEKAH BARR
  3066 MERCER UNIVERSITY DRIVE
  SUITE 300
  ATLANTA, GA 30341
     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                          November 27, 2020
     CITY OF ST LOUIS          ___________________________________                 _______________________________________________
                                                    Date                                                Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                           ______________________________________________________
                   Printed Name of Sheriff or Server                                             Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.



                                                                                                              EXHIBIT A
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-5230            1 of 2 (2022-CC10386)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                          506.500, 506.510 RSMo
           Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 11 of 19 PageID #: 15
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




                                                                                                   EXHIBIT A
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-5230    2 of 2 (2022-CC10386)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
           Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 12 of 19 PageID #: 16
            IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC10386
REX M BURLISON
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
CINDY LAUB                                                      DOUGLAS BRIAN PONDER
                                                                20 SOUTH SARAH ST
                                                          vs.   ST LOUIS, MO 63108
Defendant/Respondent:                                           Court Address:
ALLSTAFF TECHNICAL SOLUTIONS INC.                               CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Employmnt Discrmntn 213.111                                  SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: LEIDOS INC.
                            Alias:
 CT CORPORATION SYSTEM
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105

      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS               November 27, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



                                                                                                       Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                                                 EXHIBIT A
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-16018            1 of 1
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                       Electronically Filed - City of St. Louis - March 16, 2021 - 02:49 PM
Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 13 of 19 PageID #: 17




                       IN THE CIRCUIT COURT OF ST. LOUIS CITY
                                 STATE OF MISSOURI

CINDY LAUB,                                )
                                           )
       Plaintiff,                          )       Cause No. 2022-CC10386
                                           )
v.                                         )
                                           )
ALLSTAFF TECHNICAL                         )
SOLUTIONS, INC., et al.,                   )
                                           )
       Defendants.                         )


                                REQUEST FOR SUMMONS

       COMES NOW Plaintiff and requests that summons be issued in this matter to the

Defendants at the following addresses:

Allstaff Technical Solutions, Inc.
Serve: Rebekah Barr
        3066 Mercer University Drive, Suite 300
        Atlanta, GA 30341



Leidos, Inc.
Serve: CT Corporation System
       120 South Central Avenue
       Clayton, MO 63105




                                               1
                                                                          EXHIBIT A
                                                                                                     Electronically Filed - City of St. Louis - March 16, 2021 - 02:49 PM
Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 14 of 19 PageID #: 18




                                             Respectfully submitted,

                                             PONDER ZIMMERMANN LLC

                                             By       /s/ Douglas Ponder
                                                  Douglas Ponder, #54968
                                                  dbp@ponderzimmermann.com
                                                  Jaclyn M. Zimmermann, #57814
                                                  jmz@ponderzimmermann.com
                                                  20 South Sarah Street
                                                  St. Louis, MO 63108
                                                  Phone:     314-272-2621
                                                  FAX:        314-272-2713
                                                  Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the foregoing was served via the
Court’s electronic filing system, this 16th day of March, 2021, to all attorneys of record in this
matter.




                                                      /s/ Douglas Ponder




                                                  2
                                                                                EXHIBIT A
           Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 15 of 19 PageID #: 19


             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC10386
MICHAEL FRANCIS STELZER                                                                                                 Special Process Server 1
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
CINDY LAUB                                                      DOUGLAS BRIAN PONDER                                    Special Process Server 2
                                                                20 SOUTH SARAH ST
                                                          vs.   ST LOUIS, MO 63108                                      Special Process Server 3
Defendant/Respondent:                                           Court Address:
ALLSTAFF TECHNICAL SOLUTIONS INC.                               CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Employmnt Discrmntn 213.111                                  SAINT LOUIS, MO 63101
                                                                                                                             (Date File Stamp)

                                                Alias Summons in Civil Case
  The State of Missouri to: LEIDOS INC.
                            Alias:
 CT CORPORATION SYSTEM
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  March 25, 2021
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


                                                                                                       Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                                                 EXHIBIT A
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-2060             1 of 1
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 16 of 19 PageID #: 20

              IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                          Case Number: 2022-CC10386
 MICHAEL FRANCIS STELZER                                                                                              Special Process Server 1
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 CINDY LAUB                                                  DOUGLAS BRIAN PONDER                                     Special Process Server 2
                                                             20 SOUTH SARAH ST
                                                       vs.   ST LOUIS, MO 63108                                       Special Process Server 3
 Defendant/Respondent:                                       Court Address:                                           (Date File Stamp)
 ALLSTAFF TECHNICAL SOLUTIONS INC.                           CIVIL COURTS BUILDING
 Nature of Suit:                                             10 N TUCKER BLVD
 CC Employmnt Discrmntn 213.111                              SAINT LOUIS, MO 63101
                      Alias Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:     ALLSTAFF TECHNICAL SOLUTIONS INC.
                                Alias:
  REBEKAH BARR
  3066 MERCER UNIVERSITY DRIVE
  SUITE 300
  ATLANTA, GA 30341
     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                          March 25, 2021
     CITY OF ST LOUIS          ___________________________________                 _______________________________________________
                                                    Date                                                Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                           ______________________________________________________
                   Printed Name of Sheriff or Server                                             Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.



                                                                                                              EXHIBIT A
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-1225            1 of 2 (2022-CC10386)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                          506.500, 506.510 RSMo
           Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 17 of 19 PageID #: 21
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




                                                                                                   EXHIBIT A
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-1225    2 of 2 (2022-CC10386)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
                                                                                                                                                           Electronically Filed - City of St. Louis - April 06, 2021 - 09:15 AM
          Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 18 of 19 PageID #: 22

               IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                             Case Number: 2022-CC10386
 MICHAEL FRANCIS STELZER                                                                                                   Special Process Server 1
 Plaintiff/Petitioner:                                          Plaintiff's/Petitioner's Attorney/Address:
 CINDY LAUB                                                     DOUGLAS BRIAN PONDER                                       Special Process Server 2
                                                                20 SOUTH SARAH ST
                                                         vs.    ST LOUIS, MO 63108                                         Special Process Server 3
 Defendant/Respondent:                                          Court Address:                                             (Date File Stamp)
 ALLSTAFF TECHNICAL SOLUTIONS INC.                              CIVIL COURTS BUILDING
 Nature of Suit:                                                10 N TUCKER BLVD
 CC Employmnt Discrmntn 213.111                                 SAINT LOUIS, MO 63101
                        Alias Summons for Personal Service Outside the State of Missouri
                                                             (Except Attachment Action)
  The State of Missouri to:    ALLSTAFF TECHNICAL SOLUTIONS INC.
                               Alias:
  REBEKAH BARR
  3066 MERCER UNIVERSITY DRIVE
  SUITE 300
  ATLANTA, GA 30341
     COURT SEAL OF        You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                           March 25, 2021
     CITY OF ST LOUIS
                                                                                           -1 —
                                                      Date                                                     Clerk
                               Further Information:
                                                Officer's or Server's Affidavit of Service
     I certify that:
     1. I am authorized to serve roces in civil Wions withjjol the state octerritory where the above summon was serve
     2. My official title is 0               Ct. elf-OCol Sa-u--‘. of C12-14b                        County,                     (state).
     3. I have served the above su mons by: (check one)
          111 delivering a copy of the summons and a copy of the petition to the defendant/respondent.
          O leaving a copy of the summons and a copY of the petition at the dwelling place or usual abode of the
                defendant/respondent with                                          ,a person of the defendant's/respondent's family
                over the age of 15 years who permanently resides with the defendant/respondent.
          R.--(for service on a corporati=elivering acopy of the summons a a copy o the petition

           O   other:
     Served at    3 6 G“.. (A e-PPV-4--                                       t9-0 1-JL                                                (address)
     in   12iita                       ,       County,                       (state), on      p_. ,263-1     (date) at   11 : -..1) AM (time).
       r1 I           odet(AL
                   Printed Name        e if or Server
                                                                                                                     1 4/1,4
                                                                                                       gnature,g-Shertror Sery r
                                                                                                                                 7 6.4(
                                                                                                                                 r,
            enine gegived                    and sworn to before me this                 (clay)                    (month)              (year).
                                  I am: (deck one) D the clerk of the c rt of which affiant is        officer.
            NOTARY PUBL                               0 ,the judge of the court of which affiant is an officer.
                                                      Vauthorized to administer oaths in the state in wh. the affiant served the above
       Deifialb County, GEORGIA                          summons. (use for out-        te officer)                                        — .....
   My Commission Expires 09/01/2023                      authorized to admini              (use f r
                                                                                             t it
                                                                                                       Sig 1(e and Title
    Service Fees
    Summons      $
    Non Est
    Mileage                                                            miles @ $           per mile)
    Total
                              See the following page for directions to officer making return on service of summons.

OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-1225              1 of 2 (2022-CC10386)              Rules 54.06, 54.07, 54.14, 54.20;

                                                                                                                EXHIBIT A
                                                                                                                               506.500, 506.510 RSMo
                                                                                  Electronically Filed - City of St. Louis - April 19, 2021 - 08:26 AM
Case: 4:21-cv-00508-NAB Doc. #: 1-1 Filed: 04/30/21 Page: 19 of 19 PageID #: 23




                                                                EXHIBIT A
